Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 20 August 2019 and 22 October 2020, has been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method, system and non-transitory computer readable medium (CRM) for making a regimen-related outcome for patients. The limitations of:
Claim 1, which is representative of claims 17 and 20
accessing a predictive model that determines likelihoods of each of a plurality side effects for each of a plurality of treatment regimens based on one or more single-nucleotide polymorphisms (SNPs) associated with a patient; predicting, […], regimen-related outcomes including side effects using the predictive model including likelihoods for each of the plurality of side effects; providing a first interface for receiving indications of patient tolerances for side effects, wherein a numerical value is assigned to each of the plurality of side effects based on the received indications; and providing a second interface that identifies the likelihoods for each of the plurality of side effects, wherein a treatment regimen for the patient is determined based on the likelihoods for each of the plurality of side effects and the numerical values assigned for each of the patient tolerances for side effects.
, as drafted is a process that under its broadest reasonable interpretation, covers performance of
the limitation in the mind but for the recitation of generic computer components. That is, other
than reciting. That is, other than reciting one or more data processors (claim 1), one or more data processors and one or more non-transitory computer-readable mediums (claim 17 and 20), the claimed invention amounts to a person performing a mental process. For Example, but for the one or more data processors (claim 1), one or more data processors and one or more non-transitory computer-readable mediums (claim 17 and 20), the claim encompasses a person accessing and using a model to make predictions about likelihood and providing an interface to obtain additional tolerance information to provide the results of the thinking to a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the
claim recites the additional elements of one or more data processors (claim 1), one or more data processors and one or more non-transitory computer-readable mediums (claim 17 and 20). The one or more data processors (claim 1), one or more data processors and one or more non-transitory computer-readable mediums (claim 17 and 20) are recited at a high-level of generality (i.e., general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification Figure 7-8, paragraph [0074]-[0075]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional elements of one or more data processors (claim 1), one or more data processors and one or more non-transitory computer-readable mediums (claim 17 and 20) to perform the noted steps amounts to no more
than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware component cannot provide an
inventive concept (“significantly more”).
Claims 2-16 and 18-19 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claim 2, 4, 8, 11 and 18 recite the additional limitations of “determining… one or more initial predictive models using one or more machine learning algorithms” and “recursive partitioning model”, however, the machine learning algorithm is recited at a high level of generality (i.e., a generic off-the-shelf machine learning algorithm), and amounts to generally linking the abstract idea to a particular technological environment. The recursive partitioning model is recited at a high level of generality (i.e., a generic off-the-shelf data separation model), and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements were considered generally linking to a particular technological environment. The “determining… one or more initial predictive models using one or more machine learning algorithms” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in 2014/0278130 (hereafter “Bowles”) paragraph [0124] and 9,938,576 (hereafter “Sadee”) Column 45, line 45-50; use of a machine learning algorithm is well-understood, routine and conventional. The recursive partitioning model has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in 2014/0278130 (hereafter “Bowles”) paragraph [0124] and 2014/0371256 (hereafter “Sadhasivam”) Figure 1; use of a portioning model is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claim 3, 5-7 further defines the determination and filtering of SNPs but does not recite any additional elements, therefore cannot provide a practical application and/or significantly more.
Claims 9-10 and 12, further define various datasets to be used in making predictions, but does not recite any additional elements, therefore cannot provide a practical application and/or significantly more.
Claim 13 defines use of validation of the datasets, but does not recite any additional elements, therefore cannot provide a practical application and/or significantly more.
Claim 14 and 16, recites the additional element of “displays a scale”, however this display is recited at a high level of generality (i.e., a generic output of data) such that it amounts to extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements were considered extra-solution activity. The display steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in 2014/0278130 (hereafter “Bowles”) paragraph [0166] and 9,938,576 (hereafter “Sadee”) column 59 line 25; display of data is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claim 15 defines how values are assigned, but does not recite any additional elements, therefore cannot provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2014/0278130 (hereafter “Bowles”), in view of U.S. Patent No. 9,938,576 (hereafter “Sadee”).

Regarding claim 1, Bowles teaches a processor-implemented method for predicting regimen-related outcomes (Bowles: Abstract, “a computer-implemented method for evaluating the toxicity of chemical compounds… assess potential adverse drug effects… the evaluation of toxicity is carried out concurrently with the evaluation of efficacy, where it can be used to assess the clinical value of the compounds evaluated”. Also see, paragraph [0025]. The Examiner notes evaluations of both toxicity and efficacy are both regimen-related outcomes), the method comprising:
--accessing a predictive model that determines likelihoods of each of a plurality side effects for each of a plurality of treatment regimens based on [… gene expression data …] associated with a patient (Bowles: paragraphs [0142]-[0143], “The predictors may be gene expression levels that could be measured… Other predictors of toxic outcomes might be used instead of or in addition to gene expression data. These might include chemical structure data for the New Compounds, measures of blood chemistry for animal or human test subjects, measures of animal, organ or cell pathology that are different from the Toxicity Outcome being predicted by the model or other available predictors known to practitioners of the art”, paragraph [0152], “apply the Toxicity Model 2500 comprising algorithms previously calibrated using the Training Dataset 2111 and the Testing Dataset 2122, and calculates a prediction of the Toxicity Outcome using the calibrated Predictors 2666 as the input. The output of the toxicity prediction 3300 can be predictions of the toxicity outcome or it can be probabilities for several possible toxicity outcomes”, paragraph [0160], “The result may take the form of a probability of overall toxicity from a model for a set of possible toxic responses… more specific pathologies such as hypertrophy, cellular necrosis, microgranuloma, cellular change, degeneration and other diagnostic terms describing tissue degeneration or pathology in use by medical pathologists. The result may be embodied as a plot of probability of a toxic pathological response plotted over different dosages or time points”, Claim 1, “determining, by a computer, based on the imported data, one or more estimates of toxicity for the one or more chemical compounds”. Also see, paragraph [0127]. The Examiner notes to apply a model it must be accessed, which teaches what is required of the claim under the broadest reasonable interpretation. Additionally, the Examiner interprets a probability is determined for each possible toxicity outcome (i.e., each possible side effect));
--predicting, using one or more data processors, regimen-related outcomes including side effects using the predictive model including likelihoods for each of the plurality of side effects (Bowles: paragraph [0152], “apply the Toxicity Model 2500 comprising algorithms previously calibrated using the Training Dataset 2111 and the Testing Dataset 2122, and calculates a prediction of the Toxicity Outcome using the calibrated Predictors 2666 as the input. The output of the toxicity prediction 3300 can be predictions of the toxicity outcome or it can be probabilities for several possible toxicity outcomes”, paragraph [0160], “The result may take the form of a probability of overall toxicity from a model for a set of possible toxic responses… more specific pathologies such as hypertrophy, cellular necrosis, microgranuloma, cellular change, degeneration and other diagnostic terms describing tissue degeneration or pathology in use by medical pathologists. The result may be embodied as a plot of probability of a toxic pathological response plotted over different dosages or time points”, claim 1, “determining, by a computer, based on the imported data, one or more estimates of toxicity for the one or more chemical compounds”); […]; and
--providing a second interface that identifies the likelihoods for each of the plurality of side effects, […] (Bowles: Figure 12, paragraph [0152], “The output of the toxicity prediction 3300 can be predictions of the toxicity outcome or it can be probabilities for several possible toxicity outcomes”, paragraphs [0159]-[0160], “The result may take the form of a probability of overall toxicity from a model for a set of possible toxic responses… more specific pathologies such as hypertrophy, cellular necrosis, microgranuloma, cellular change, degeneration and other diagnostic terms describing tissue degeneration or pathology in use by medical pathologists. The result may be embodied as a plot of probability of a toxic pathological response plotted over different dosages or time points”, claim 1, “exporting the determined estimates of toxicity”. Also see, paragraph [0165]).
Bowles may not explicitly teach (underlined below for clarity):
--accessing a predictive model that determines likelihoods of each of a plurality side effects for each of a plurality of treatment regimens based on one or more single-nucleotide polymorphisms (SNPs) associated with a patient;
--providing a first interface for receiving indications of patient tolerances for side effects, wherein a numerical value is assigned to each of the plurality of side effects based on the received indications;
--wherein a treatment regimen for the patient is determined based on the likelihoods for each of the plurality of side effects and the numerical values assigned for each of the patient tolerances for side effects.
Sadee teaches accessing a predictive model that determines likelihoods of each of a plurality side effects for each of a plurality of treatment regimens based on one or more single-nucleotide polymorphisms (SNPs) associated with a patient (Sadee: Column 41, lines 50-65, “SNP genotyping is useful for numerous practical applications… such applications include… predicting the likelihood that an individual will experience toxic side effects from a therapeutic agent”, Column 50, lines 35-45, “assessing the pharmacogenomics of a subject harboring particular SNP alleles or haplotypes to a particular therapeutic agent or pharmaceutical compound, or to a class of such compounds”. Also see, column 37);
--providing a first interface for receiving indications of patient tolerances for side effects, wherein a numerical value is assigned to each of the plurality of side effects based on the received indications (Sadee: Column 62, line 59-Column 63, line 11, “for a given treatment target in search of an agent, (1) identify agents that are associated with an unacceptable level of adverse events in the context of a user-supplied input query parameter; (2) apply such a query parameter to identify a subset of data that is associated with a defined level of adverse events relative to the population for which the adverse event level is unacceptable; and (3) present the agent based on the subset of study data and the query parameter… identify one or more subsets of data corresponding to a defined tolerance for at least one adverse event upon administration of the one or more agents”. The Examiner notes the user supplied input query is a tolerance);
--wherein a treatment regimen for the patient is determined based on the likelihoods for each of the plurality of side effects and the numerical values assigned for each of the patient tolerances for side effects (Sadee: Column 41, lines 50-65, “predicting the likelihood that an individual will experience toxic side effects from a therapeutic agent”, Column 55, “methods of treatment, with the SNP… as a target, using a compound identified through drug screening as a gene modulator to modulate variant nucleic acid expression… methods of treatment and compounds can be identified, as discussed herein, that regulate or overcome the variant regulatory/ control element, thereby generating normal, or healthy, expression levels of either the wild type or variant protein”, Column 59, lines 55-67, “identify agent(s) associated with one or more treatment targets which are associated with a specific subpopulation(s) of individuals for whom the incidence of one or more adverse events is acceptable at a defined level”, Column 60, lines 30-45, “the study data analysis system can  provide information about which agent(s) are candidates for further testing and development according to defined levels of tolerance for one or more adverse events and/or defined efficacy levels… identified agents exhibit acceptable levels of adverse events in a subset of the data, and optionally are effective in treating the condition at a defined level”. Also see, column 49).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using SNP data predict likelihood of side effects for drugs and allowing a user to enter tolerance information to make a selection of treatment for a patient based on likelihood and tolerance of side effects as taught by Sadee within the use of predictive models to predict likelihood of side effects for a plurality of drugs using expression data as taught by Bowles with the motivation of improving the accuracy of the predictions with SNP data (Sadee: Column 49, lines 1-20 and Column 51, lines 1-20).

Regarding claim 2, Bowles and Sadee teach the limitations of claim 1 and further teach generating, using the one or more data processors, one or more training datasets and one or more testing datasets based at least in part on clinical data and gene feature data of a plurality of patients (Bowles: Figures 7-8, paragraphs [0047]-[0053], “portions of the Reference Dataset 1000 are selected to form a Training Dataset 2111, which is used to train and calibrate various models for toxicity, and other portions (usually the complement of the Training Dataset 2111) are designated for use as a Testing Dataset 2122, to test the models once trained… Table II shows an example of a few rows of data representative of a typical Reference Dataset 1000”, paragraph [0062]. The Examiner notes Table II is the reference dataset used to create the training/testing datasets and contains gene feature data and clinical data), 
--the gene feature data including data related to one or more single-nucleotide polymorphisms (SNPs), and the clinical data (Sadee: Column 23, lines 20-25, “Nucleic acid molecules are described that comprise, consist of, or consist essentially of one or more polynucleotide sequences that contain one or more SNPs”, Column 43, lines 30-60, “Logistic regression is a modelbuilding technique in which the best fitting and most parsimonious model is built to describe the relation between the dichotomous outcome (for instance, getting a certain disease or not) and a set of independent variables (for instance, genotypes of different associated genes, and the associated demographic and environmental factors)”. Also see, column 42);
--determining, using one or more data processors, one or more initial predictive models using one or more machine learning algorithms based at least in part on the one or more training datasets (Bowles: Figure 8, paragraphs [0091]-[0092], “build a family of predictive models… the dataset 2199 may be the Training Dataset 2111, where the values for both Predictors and Toxicity Targets are known, and the coefficients and parameters within the tree (shown in the Fitting Parameters Table within FIG. 9) are adjusted to create the best fit”, paragraph [0121], “Training a binary decision tree is a recursive process that uses the Training Dataset”);
--applying, using the one or more data processors, the one or more initial predictive models on the one or more training datasets to generate result data (Bowles: paragraphs [0121]-[0122], “Assessing the performance of the splits uses the toxicity outcomes that are available for the Reference Dataset and therefore for the Training Dataset and the Testing Dataset”);
--performing, using the one or more data processors, an ensemble algorithm on the result data to generate ensemble data; determining, using the one or more data processors, one or more final predictive models based at least in part on the ensemble data (Bowles: paragraph [0117], “predictive machine learning algorithms that can be used to predict toxicity is binary decision trees and ensembles of binary decision trees”, paragraph [0124]-[0127], “ensemble methods incorporate multiple binary trees… build hundreds or even thousands of trees, all built on different random samples of the Training Dataset… Continue this process until several hundred or even thousands of trees have been built. Then, the average of the predictions from these individual trees is calculated to produce a final prediction”. Also see, paragraphs [0124]-[0132]. The Examiner notes the use of boosting/random forest algorithms teach generation of ensemble data and determination of a final predictive model);
--evaluating, using the one or more data processors, performance of the one or more final predictive models based at least in part on the one or more test datasets (Bowles: paragraph [0095], “in the next step 2400 the model(s), now calibrated using the Training Dataset 2111, are applied to the Testing Dataset 2122”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 3, Bowles and Sadee teach the limitations of claim 2 and further teach wherein generating one or more training datasets and one or more testing datasets based at least in part on clinical data and gene feature data of a plurality of patients includes:
--determining a plurality of SNPs (Sadee: Column 37, line 10-35, “determining which specific nucleotide (i.e., allele) is present at each of one or more SNP positions, such as a SNP position in a nucleic acid molecule disclosed herein, is referred to as SNP genotyping… Nucleic acid samples can be genotyped to determine which allele(s) is/are present at any given genetic region (e.g., SNP position) of interest by methods well known in the art.”);
--filtering the plurality of SNPs to determine one or more filtered SNPs; determining the gene feature data based at least in part on the one or more filtered SNPs (Bowles: paragraph [0085]-[0086], “data separation 2100 can be conducted a single time. It can also be conducted in a round-robin fashion that is similar to a "cross-validation"… building a model and then testing it, and then repeating the separation 2100 and proceeding to build a second model. Each iteration removes a different subset of rows corresponding to different compounds until all the compounds have been excluded from the Testing Dataset at least once”, paragraphs [0124]-[0127], “build hundreds or even thousands of trees, all built on different random samples of the Training Dataset. So the process is as follows for bagging: take a random sample of the rows from the Training Dataset, and use the recursive process to build a binary decision tree. Take another random sample from the Training Dataset, and build a second binary decision tree.”; Sadee: Column 24, lines 30-55, “detecting one or more SNPs identified herein”, Column 27, lines 25-35, Column 42, lines 60-65, “data inspection and cleaning are first performed before carrying out statistical tests for genetic association.”. The Examiner notes use of data separation such as cross validation is described by Applicant’s specification as Filtering see Applicant specification paragraph [0043]. The use of data separation (i.e., filtering) to determine training data sets (i.e., gene feature data) teaches what is required of the claim under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 4, Bowles and Sadee teach the limitations of claim 3 and further teach 
--wherein filtering the plurality of SNPs using a recursive partitioning operation for filtering (Bowles: paragraph [0125], “take a random sample of the rows from the Training Dataset, and use the recursive process to build a binary decision tree”; Also see, Sadee Column 24, lines 30-55, Column 42, lines 60-65) by:
--dividing the gene feature dataset related to the plurality of SNPs into a plurality of sub-datasets (Bowles: paragraph [0085]-[0086], “data separation 2100 can be conducted a single time. It can also be conducted in a round-robin fashion that is similar to a "cross-validation"… building a model and then testing it, and then repeating the separation 2100 and proceeding to build a second model. Each iteration removes a different subset of rows corresponding to different compounds until all the compounds have been excluded from the Testing Dataset at least once”. Also see, Sadee Column 24, lines 30-55, Column 42, lines 60-65);
--selecting one or more first sub-datasets from the plurality of sub-datasets; developing a first recursive partitioning model based at least in part on the one or more first sub-datasets; determining one or more first predictive SNPs based at least in part on the first recursive partitioning model, wherein the one or more first predictive SNPs are included into the one or more filtered SNPs (Bowles: paragraphs [0124]-[0127], “build hundreds or even thousands of trees, all built on different random samples of the Training Dataset. So the process is as follows for bagging: take a random sample of the rows from the Training Dataset, and use the recursive process to build a binary decision tree. Take another random sample from the Training Dataset, and build a second binary decision tree”; Sadee: Column 50, lines 35-Column 51, “assessing the pharmacogenomics of a subject harboring particular SNP alleles or haplotypes to a particular therapeutic agent or pharmaceutical compound, or to a class of such compounds”. Also see, Bowles: paragraph [0085]-[0086]);
--selecting one or more second sub-datasets from the plurality of sub-datasets;  developing a second recursive partitioning model based at least in part on the one or more second sub-datasets; and determining one or more second predictive SNPs based at least in part on the second recursive partitioning model, wherein the one or more second predictive SNPs are included into the one or more filtered SNPs (Bowles: paragraphs [0124]-[0127], “build hundreds or even thousands of trees, all built on different random samples of the Training Dataset. So the process is as follows for bagging: take a random sample of the rows from the Training Dataset, and use the recursive process to build a binary decision tree. Take another random sample from the Training Dataset, and build a second binary decision tree”; Sadee: Column 50, lines 35-Column 51, “assessing the pharmacogenomics of a subject harboring particular SNP alleles or haplotypes to a particular therapeutic agent or pharmaceutical compound, or to a class of such compounds”. Also see, Bowles: paragraph [0085]-[0086]. The Examiner notes cross validation leaves out some data (i.e., filters SNP to produce a subset), and uses these subsets to train models to make predictions for the SNPs in the subset for each trained model, which teaches what is required); and
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 5, Bowles and Sadee teach the limitations of claim 3 and further teach wherein generating one or more training datasets and one or more testing datasets based at least in part on clinical data or gene feature data of a plurality of patients includes: determining the gene feature data based at least in part on one or more predetermined SNPs (Sadee: Column 2, “conducting at least one genotyping assay of the sample so as to obtain genotype data for CYP3A4 data at rs35599367 and CYP3A5 data at rs776746 and rs41303343 in the sample”, Column 38, “SNP genotyping is performed… using the TaqMan assay… The TaqMan assay detects the accumulation of a specific amplified product during PCR”. The Examiner notes use of an assay to target specific SNPs is determination of a predetermined SNP and generates the features from the acquired data).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 6, Bowles and Sadee teach the limitations of claim 3 and further teach wherein filtering the plurality of SNPs to determine the one or more filtered SNPs includes: removing a number of SNPs based on missing data from the plurality of SNPs (Bowles: paragraph [0063], “preprocessing steps are first carried out after importation of the Reference Dataset 1000”, paragraph [0148]-[0149], “Once the CME Dataset 1666 has been imported into the software doing the quality checks, one or more quality assurance (QA) steps 2610 are carried out… evaluate if there are any fundamental inconsistencies within the data and its formatting, and determine if the data are acceptable… if some rows deviate too far from statistically expected behavior, they may be discarded 2625”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 7, Bowles and Sadee teach the limitations of claim 3 and further teach  wherein filtering the plurality of SNPs to determine the one or more filtered SNPs includes: removing one or more SNPs that are associated from the plurality of SNPs (Bowles: paragraph [0063], “preprocessing steps are first carried out after importation of the Reference Dataset 1000”, paragraph [0148]-[0149], “Once the CME Dataset 1666 has been imported into the software doing the quality checks, one or more quality assurance (QA) steps 2610 are carried out… evaluate if there are any fundamental inconsistencies within the data and its formatting, and determine if the data are acceptable… if some rows deviate too far from statistically expected behavior, they may be discarded 2625”. The Examiner notes any removal of data teaches what is required as data can be associated in any way and is not limited by “associated” language).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 8, Bowles and Sadee teach the limitations of claim 2 and further teach 
--wherein the one or more machine learning algorithms correspond to one or more of the following: a penalized logistic regression algorithm, a random forests algorithm, and a C5.0 algorithm (Bowles: paragraph [0126], “Random Forests”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 9, Bowles and Sadee teach the limitations of claim 2 and further teach wherein generating one or more training datasets and one or more testing datasets based at least in part on clinical data or gene feature data of a plurality of patients includes:
--generating one or more clinical predictor datasets based at least in part on the clinical data (Bowles: paragraph [0059], “the Predictors may represent experimental results related to physiological data that represent a characterization of pathological developments”. Also see, paragraph [0050]); and
--generating one or more gene feature datasets based at least in part on the gene feature data (Bowles: paragraph [005], “The predictors may be gene expression levels”. Also see, paragraph [0050]. The Examiner interprets the data is separated into datasets one of which is clinical data the other gene expression or feature).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 10, Bowles and Sadee teach the limitations of claim 9 and further teach  wherein applying the one or more initial predictive models on the one or more training datasets to generate result data includes:	
--applying the initial predictive models on the one or more clinical predictor datasets to generate clinical result data (Bowles: paragraphs [0121]-[0122], “Assessing the performance of the splits uses the toxicity outcomes that are available for the Reference Dataset and therefore for the Training Dataset and the Testing Dataset”. Also see, paragraph [0137]); and
--applying the initial predictive models on the one or more gene feature datasets to generate gene feature result data (Bowles: paragraphs [0121]-[0122], “Assessing the performance of the splits uses the toxicity outcomes that are available for the Reference Dataset and therefore for the Training Dataset and the Testing Dataset”. Also see, paragraph [0137]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 11, Bowles and Sadee teach the limitations of claim 2 and further teach wherein the ensemble algorithm corresponds to an average calculation or a logistic regression algorithm (Bowles: paragraph [0117], “predictive machine learning algorithms that can be used to predict toxicity is binary decision trees and ensembles of binary decision trees”, paragraph [0124]-[0127], “ensemble methods incorporate multiple binary trees… build hundreds or even thousands of trees, all built on different random samples of the Training Dataset… Continue this process until several hundred or even thousands of trees have been built. Then, the average of the predictions from these individual trees is calculated to produce a final prediction”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 12, Bowles and Sadee teach the limitations of claim 2 and further teach  wherein generating one or more training datasets and one or more testing datasets based at least in part on clinical data or gene feature data of a plurality of patients includes: generating one or more clinical predictor datasets by generating binary predictor data based at least in part on the clinical data (Bowles: paragraph [0060], “Predictors may represent experimental results that include other indications (represented as an integer, decimal number, character string or Boolean) thought to be predictive of compound toxicity.”; Sadee: column 63, line 1-10, “identify one or more subsets of data corresponding to a defined tolerance for at least one adverse event upon administration of the one or more agents”. The Examiner notes this is generation of a dataset based on a binary clinical decision from clinical data).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 13, Bowles and Sadee teach the limitations of claim 2 and further teach performing 10-fold cross-validation on the one or more training datasets to determine one or more tuning parameters for the initial predictive models (Bowles: paragraph [0086], “n-fold cross-validation in the machine learning literature, and it appears to be a very good choice of holdout methods for the problem of predicting drug toxicity. N-fold cross validation takes n passes through the data separation step 2100 through the model building step 2400”. The selection of n= 10 for 10-fold cross validation is a design choice that would be obvious to one of ordinary skill in the art).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 14, Bowles and Sadee teach the limitations of claim 1 and further teach wherein the first interface displays a scale running from perfect health to death (Bowles: paragraph [0061], “results may take several different forms, on, perhaps, a scale from 0 (no toxicity) to 100 (lethal),”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 15, Bowles and Sadee teach the limitations of claim 11 and further teach wherein low magnitude numerical values are assigned to less tolerable side effects, where a magnitude of zero is associated with death (Bowles: paragraph [0061], “results may take several different forms, on, perhaps, a scale from 0 (no toxicity) to 100 (lethal),”. The Examiner notes the claim is the inverse of Bowles and is a design choice that is obvious to one of ordinary skill in the art).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 16, Bowles and Sadee teach the limitations of claim 11 and further  teach wherein the second interface further displays a scale running from perfect health to death that includes the plurality of side effects (Bowles: paragraph [0061], “results may take several different forms, on, perhaps, a scale from 0 (no toxicity) to 100 (lethal),”), 
--the plurality of side effects being positioned on the scale according to the numerical values assigned to each of the plurality of side effects (Bowles: paragraph [0160], “Once determined by the model, the estimate of the toxicity of the compound given by the model is rendered into a result… The result may be embodied in a list of more specific pathologies such as hypertrophy, cellular necrosis, microgranuloma, cellular change, degeneration and other diagnostic terms describing tissue degeneration or pathology in use by medical pathologists. The result may be embodied as a plot of probability of a toxic pathological response plotted over different dosages or time points”. The Examiner interprets each toxicity list (i.e., side effects) include a scale of toxicity).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 17 AND 20
Claim(s) 17 and 20 is/are analogous to Claim(s) 1, thus Claim(s) 17 and 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 18 and 19
Claim(s) 2 and 3 is/are analogous to Claim(s) 2 and 3, thus Claim(s) 18 and 19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2 and 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent App. No. 2012/0100134 (hereafter “Lenz”) teaches determining clinical outcomes for various treatment regimens using genotype as the predictor.
U.S. Patent App. No. 2014/0371256 (hereafter “Sadhasivam”) teaches determination of clinical outcomes and via association of genes with risk factors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626  


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626